DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application is being examined under the pre-AIA  first to invent provisions. 
2. Action is responsive to Remarks filed 08/02/2022. 
3. Claims 21-41 are examined and pending in which claims 21, 28 and 35 are independent.
Response to Arguments
4. Applicant's arguments filed 08/02/2022have been fully considered. Please refer to discussions for the Examiner’s responses.
4.1.  The Applicant argued that “In each of the cited paragraphs, the disclosure relates to the calculation of a score for a message. However, regardless of the specific criteria used for calculating the score, the cited paragraphs do not disclose "different respective" scores that are computed by each one of two separate content servers.
Therefore, the cited portions fail to disclose "computing, by the first content server and the second content server, different respective resonance values for the first message according to different respective measures of impressions and engagements computed by each of the first content server and the second content server for the first message," as recited by claim 21.”
In respect of the above arguments, the Examiner respectfully agreed with. To cure the deficiency of KRISHNASWAMY with respect to the claim 21 as currently amended, a reference published to COHEN has been incorporated in the instant action. COHEN teaches multiple servers performing the computing of the measures as required by the claim 21 and further discloses the computing includes at least calculating impression counts and numbers of content delivered to and selected by the user, as two "different respective".
4.2.  Concerning claim 21, the Applicant further argued that “”The cited paragraph discloses a "message selector" that provides "attributes" to a "message value calculator." The cited paragraph does not disclose the selection "by one of the first content server or the second content server" the first message "based on the different respective resonance values computed respectively by the first content server and the second content server." In particular, the cited portion is silent as to using message scores generated from two different content servers to select a message.””, the Examiner respectfully submits that KRISHNASWAMY’s teaching may seem not explicit with respect to the "different respective" and the first and the second content servers, however, KRISHNASWAMY teaches servers in plural form in different occasions. As the instant action currently stands, COHEN’s teaching on computing impression count and content delivered/selected count seem meeting the different respective as required.
Double Patenting
5.1. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
This is an obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. Claims 21-41 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-36 of Parent 10970312.  Although the conflicting are not patentably distinct from each other because since the claims of the Parent 10970312 contain the very elements of the claims of the instant application, and as such, anticipate the claims of the instant application. See table below for the corresponding claims in conflict between the instant application and U.S. Patent 10970312 under the rejections, here the independent claims are listed as examples.
Instant Application claims 21, 28, 35
------------------------------------------------------
21. A computer-implemented method comprising:


receiving, by a first content server and a second content server of a plurality of content servers of a distributed social messaging platform, a request to provide one or more messages, including a first message, to respective end user devices;















computing, by the first content server and the second content server, different respective resonance values for the first message according to different respective measures of impressions and engagements computed by each of the first content server and the second content server for the first message; and









































selecting, by the first content server or the second content server from among a plurality of messages, the first message for distribution to one or more user devices based on the different respective resonance values computed respectively by the first content server and the second content server.


















28. A system comprising:
one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising:




receiving, by a first content server and a second content server of a plurality of content servers of a distributed social messaging platform, a request to provide one or more messages, including a first message, to respective end user devices;















computing, by the first content server and the second content server, different respective resonance values for the first message according to different respective measures of impressions and engagements computed by each of the first content server and the second content server for the first message; and









































selecting, by the first content server or the second content server from among a plurality of messages, the first message for distribution to one or more user devices based on the different respective resonance values computed respectively by the first content server and the second content server.

















35. One or more non-transitory computer storage media encoded with computer program instructions that when executed by one or more computers cause the one or more computers to perform operations comprising:





receiving, by a first content server and a second content server of a plurality of content servers of a distributed social messaging platform, a request to provide one or more messages, including a first message, to respective end user devices;














computing, by the first content server and the second content server, different respective resonance values for the first message according to different respective measures of impressions and engagements computed by each of the first content server and the second content server for the first message; and








































selecting, by the first content server or the second content server from among a plurality of messages, the first message for distribution to one or more user devices based on the different respective resonance values computed respectively by the first content server and the second content server.

Patent 10970312 claims 1, 13, 25

1. A computer-implemented method comprising: 
providing a message to a plurality of user devices; 
receiving, by a first content server, an indication of a first user engagement with the message at a first user device; 
in response, obtaining, by the first content server from a resonance database, a first impression total for the message and a first user interaction total for the message; 
receiving, by a second content server different than the first content server, an indication of a second user engagement with the message at a second user device; 
in response, obtaining, by the second content server from the resonance database, the first impression total for the message and the first user interaction total for the message; 
computing, by the first content server, a first updated impression total by adding an impression value for the message to a first decayed user impression total, the first decayed user impression total representing a time-based decay of the first impression total; 
computing, by the second content server, a second updated impression total by adding the impression value for the message to a second decayed user impression total, the second decayed user impression total representing a time-based decay of the first impression total; 
computing, by the first content server, a first updated user interaction total by adding a first action weight for the first user engagement to a first decayed user interaction total, the first decayed user interaction total representing a time-based decay of the first user interaction total; 
computing, by the second content server, a second updated user interaction total by adding a second action weight for the second user engagement to a first decayed user interaction total, the first decayed user interaction total representing a time-based decay of the first user interaction total; 
computing, by the first content server, a first resonance value of the message based on both the first updated impression total and the first updated user interaction total; 
computing, by the second content server, a second resonance value of the message based on both the second updated impression total and the second updated user interaction total; 

selecting, by the first content server from among a first plurality of messages, the message for distribution to one or more user devices based on respective resonance values computed for the first plurality of messages, the resonance values for the first plurality of messages including the first resonance value computed for the message; and 
selecting, by the second content server from among a second plurality of messages, the message for distribution to one or more user devices based on respective resonance values computed for the second plurality of messages, the resonance values for the second plurality of messages including the second resonance value computed for the message.

13. A system comprising: 
one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: 
providing a message to a plurality of user devices; 
receiving, by a first content server, an indication of a first user engagement with the message at a first user device; 
in response, obtaining, by the first content server from a resonance database, a first impression total for the message and a first user interaction total for the message; 
receiving, by a second content server different than the first content server, an indication of a second user engagement with the message at a second user device; 
in response, obtaining, by the second content server from the resonance database, the first impression total for the message and the first user interaction total for the message; 
computing, by the first content server, a first updated impression total by adding an impression value for the message to a first decayed user impression total, the first decayed user impression total representing a time-based decay of the first impression total; 
computing, by the second content server, a second updated impression total by adding the impression value for the message to a second decayed user impression total, the second decayed user impression total representing a time-based decay of the first impression total; 
computing, by the first content server, a first updated user interaction total by adding a first action weight for the first user engagement to a first decayed user interaction total, the first decayed user interaction total representing a time-based decay of the first user interaction total; 
computing, by the second content server, a second updated user interaction total by adding a second action weight for the second user engagement to a first decayed user interaction total, the first decayed user interaction total representing a time-based decay of the first user interaction total; 
computing, by the first content server, a first resonance value of the message based on both the first updated impression total and the first updated user interaction total; 
computing, by the second content server, a second resonance value of the message based on both the second updated impression total and the second updated user interaction total; 

selecting, by the first content server from among a first plurality of messages, the message for distribution to one or more user devices based on respective resonance values computed for the first plurality of messages, the resonance values for the first plurality of messages including the first resonance value computed for the message; and 
selecting, by the second content server from among a second plurality of messages, the message for distribution to one or more user devices based on respective resonance values computed for the second plurality of messages, the resonance values for the second plurality of messages including the second resonance value computed for the message.

25. One or more non-transitory computer storage media encoded with computer program instructions that when executed by one or more computers cause the one or more computers to perform operations comprising: 
providing a message to a plurality of user devices; 
receiving, by a first content server, an indication of a first user engagement with the message at a first user device; 
in response, obtaining, by the first content server from a resonance database, a first impression total for the message and a first user interaction total for the message; 
receiving, by a second content server different than the first content server, an indication of a second user engagement with the message at a second user device; 
in response, obtaining, by the second content server from the resonance database, the first impression total for the message and the first user interaction total for the message; 
computing, by the first content server, a first updated impression total by adding an impression value for the message to a first decayed user impression total, the first decayed user impression total representing a time-based decay of the first impression total; 
computing, by the second content server, a second updated impression total by adding the impression value for the message to a second decayed user impression total, the second decayed user impression total representing a time-based decay of the first impression total; 
computing, by the first content server, a first updated user interaction total by adding a first action weight for the first user engagement to a first decayed user interaction total, the first decayed user interaction total representing a time-based decay of the first user interaction total; 
computing, by the second content server, a second updated user interaction total by adding a second action weight for the second user engagement to a first decayed user interaction total, the first decayed user interaction total representing a time-based decay of the first user interaction total; 
computing, by the first content server, a first resonance value of the message based on both the first updated impression total and the first updated user interaction total; 
computing, by the second content server, a second resonance value of the message based on both the second updated impression total and the second updated user interaction total; 
selecting, by the first content server from among a first plurality of messages, the message for distribution to one or more user devices based on respective resonance values computed for the first plurality of messages, the resonance values for the first plurality of messages including the first resonance value computed for the message; and 
selecting, by the second content server from among a second plurality of messages, the message for distribution to one or more user devices based on respective resonance values computed for the second plurality of messages, the resonance values for the second plurality of messages including the second resonance value computed for the message.



Claim Rejections - 35 USC § 102
6.The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claim Rejections - 35 USC § 103
7.The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made. 

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a)..

7.1. Claims 21, 28 and 35 are rejected under are rejected under 35 U.S.C. § 103(a) as being unpatentable over 
KRISHNASWAMY et al.: “METHOD AND SYSTEM FOR USING A CACHE MISS STATE MATCH INDICATOR TO DETERMINE USER SUITABILITY OF TARGETED CONTENT MESSAGES IN A MOBILE ENVIRONMENT”, (U.S. Patent Application Publication US 20090125585 A1, filed 2008-11-11; and published 2009-05-14, hereafter “KRISHNASWAMY”), in view of 
COHEN et al.: “SYSTEM AND METHOD FOR SELECTING AND DELIVERING CONTENT INTO MEDIA PLAYBACK APPLICATIONS”, (U.S. Patent Application Publication US 20090175429 A1, filed 2008-07-02; and published 2009-07-09, hereafter “COHEN”).

As per claim 21, KRISHNASWAMY teaches a computer-implemented method comprising:
receiving, by a first content server and a second content server of a plurality of content servers of a distributed social messaging platform, a request to provide one or more messages, including a first message, to respective end user devices (See [0081] and [0097]-[0098],  devices such as advertising servers may be viewed as more general content servers, and advertising related agents and devices may be more generally thought of as content-related agents and servers, the messaging infrastructure could be available at a remote server not geographically co-located with a cellular base station in the wireless WAN; and a cache manager may take cached targeted content-messages from a filtering agent, and respond to content-message requests from other applications on the access terminal).
Concerning “computing, by the first content server and the second content server, different respective resonance values for the first message according to different respective measures of impressions and engagements computed by each of the first content server and the second content server for the first message”, 
KRISHNASWAMY teaches “computing, by the first content server and the second content server, different respective resonance values for the first message according to different respective measures of impressions and engagements computed by the first content server and the second content server for the first message”, without explicitly teach the computing being performed by each of the first and the second content servers, by (See [0256]-[0261] the System Operator may determine the value calculation formula for each category and any weights that go into the calculation. An exemplary generic representation of a formula used to calculate a message value (V) in each category is:
V = ( a = 1 to m MULT_ATTR a * ( b = 1 to n ADD_ATTR b / MAX_ADD _ATTR b * WT b ) ) / ( b = 1 to n WT b * Size AD ) ##EQU00001##
with the normalized message value being:
Normalized V = i = k to N V * ( MAX SERVEi - CUM SERVEi ) * f ( .tau. ) ##EQU00002##
where MULT_ATTR.sub.a is the a.sup.th multiplicative value attribute, ADD_ATTR.sub.b is the b.sup.th additive value attribute, MAX_ADD_ATTR.sub.b is the max value for the b.sup.th additive value attribute, WT.sub.b is the weight assigned to the b.sup.th additive attribute in the formula, .tau.=t.sub.ELAPSEDi/T.sub.INTERVALi, and f(.tau.) is a time-based value decay function, T.sub.INTERVALi is the i.sup.th interval duration during which the message will be shown, t.sub.ELAPSEDi is the time that has already elapsed in the i.sup.th interval, MAX.sub.SERVEi is the maximum number of times the same message can be shown to the same user within the i.sup.th interval, and CUM.sub.SERVEi is the number of times an existing message has already been served to the user within the i.sup.th interval.  Here the message value reads on resonance values calculated based on weighted different attributes interpreted as different respective measures of impressions and engagements in the generic formula applicable to impression and engagement for different categories of messages).
As described above, KRISHNASWAMY teaches computing resonance values for the message by the first content server and the second content server as a whole, without explicitly specifying the computing being performed by each of the first and the second content servers, however, on the other hand, as an analogous art on content management and distribution, COHEN teaches multiple content servers (master, local and slave) each performs the computing of resonance values by calculating impression counts (See [0040]-[0041) and by calculating engagement measures based on number of times content delivered to the user and the number of counts the user selected the content over a period of time (See [0071], for example).
It would have been obvious to a person having ordinary skill in the art at the time of invention was made to combine COHEN’s teaching with KRISHNASWAMY reference because COHEN is dedicated to selecting and delivering content into telephony applications of media playback systems and KRISHNASWAMY is dedicated to targeted-content-message processing and related transactions and delivering targeted advertising in a wireless communication environment, and the combined teaching would have enabled KRISHNASWAMY to select more suitable content as more appropriate choice under a given situation and delivering that content to the system for properly use in the application.
KRISHNASWAMY in view of COHEN further teaches:
selecting, by the first content server or the second content server from among a plurality of messages, the first message for distribution to one or more user devices based on the different respective resonance values computed respectively by the first content server and the second content server (See KRISHNASWAMY: [0223] Messages that are further processed by the message selector 2310 may provide the match indication "score", along with other message value attributes, such as the message size, duration, memory and display requirements and so on, to a message value calculator 2330, which in turn can provide a "message value" for such messages back to the message selector 2310. Here the message selector selects message).

As per claim 28, the claim recites a system comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers (See KRISHNASWAMY: [0013] and [0395], a computer program product includes a computer-readable medium, which itself includes instructions stored in memory units and executed by processors) to perform operations comprising steps as recited in the method of claim 21 and as rejected above under 35 U.S.C. § 103(a) as being unpatentable over KRISHNASWAMY in view of COHEN above.
Therefore, claim 28 is rejected along the same rationale that rejected claim 21.

As per claim 35, the claim recites one or more non-transitory computer storage media encoded with computer program instructions that when executed by one or more computers cause the one or more computers (See KRISHNASWAMY: [0013] and [0395], a computer program product includes a computer-readable medium, which itself includes instructions stored in memory units and executed by processors) to perform operations comprising steps as recited in the method of claim 21 and as rejected above under 35 U.S.C. § 103(a) as being unpatentable over KRISHNASWAMY in view of COHEN above.
Therefore, claim 35 is rejected along the same rationale that rejected claim 21.

7.2. Claims 22-23, 25, 27, 29-30, 32, 34, 36-37, 39 and 41 are rejected under 35 U.S.C. § 103(a) as being unpatentable over KRISHNASWAMY in view of COHEN, as applied to claims 21, 18 and 35 above, and further in view of 
Christianson et al.: “SYSTEMS AND METHODS FOR PREDICTING THE EFFICACY OF A MARKETING MESSAGE”, (U.S. Patent Application Publication US 20080046317 A1, filed 2006-08-21; and published 2008-02-21, hereafter “Christianson”).

As per claim 22, KRISHNASWAMY in view of COHEN does not explicitly teach the method of claim 21, wherein the first content server and the second content server obtain, from a resonance database, the same initial measures of impressions and engagements for the message from which the first content server and the second content server compute the different respective resonance values for the first message.
However, Christianson teaches the method of claim 21, wherein the first content server and the second content server obtain, from a resonance database, the same initial measures of impressions and engagements for the message from which the first content server and the second content server compute the different respective resonance values for the first message (See [0010], [0039] and [0089]-[0090], impression data may be collected in order to quantify WOM and refine the marketing message to maximize its ability to generate Word of mouth, WOM. the application may also be distributed between multiple communications devices and/or servers. Based on factors e.g., message advocacy, likeability, and uniqueness, the message may be assigned an impression index which predicts how well the message will resonate with the target market group and the new message's impression index may be compared to a threshold impression index.).
It would have been obvious to a person having ordinary skill in the art at the time of invention was made to combine Christianson’s teaching with KRISHNASWAMY in view of COHEN reference because Christianson is dedicated to analyzing and predicting the efficacy of a marketing campaign or marketing message to generate word of mouth within social networks, COHEN is dedicated to selecting and delivering content into telephony applications of media playback systems and KRISHNASWAMY is dedicated to targeted-content-message processing and related transactions and delivering targeted advertising in a wireless communication environment, and the combined teaching would have enabled KRISHNASWAMY in view of COHEN to create impression index and quantify the impression to enhance the  result based on "click-through rates" for improving he effectiveness of various advertisement campaigns.

As per claim 23, KRISHNASWAMY in view of COHEN and further in view of Christianson teaches the method of claim 22, wherein the plurality of content servers synchronize with the resonance database and compute resonance values that are not identical (See Christianson: [0010] and [0048], impression data may be collected in order to quantify WOM and refine the marketing message to maximize its ability to generate Word of mouth, WOM, and prediction server 110 may adjust weights dynamically based on available market data or a change in the statistical model. As weights are updated, WOM prediction report 220 may be correspondingly updated in real-time. WOM update is based on impression update on which the update teaches synchronizing the collected impression data).

As per claim 25, KRISHNASWAMY in view of COHEN and further in view of Christianson teaches the method of claim 21, wherein the first content server computes a first updated impression total at a different time than the second content server computes a second updated impression total (See Christianson: [0010] and [0048], impression data may be collected in order to quantify WOM and refine the marketing message to maximize its ability to generate Word of mouth, WOM, and prediction server 110 may adjust weights dynamically based on available market data or a change in the statistical model. As weights are updated, WOM prediction report 220 may be correspondingly updated in real-time. WOM update is based on impression update on which the update teaches synchronizing the collected impression data).

As per claim 27, KRISHNASWAMY in view of COHEN and further in view of Christianson teaches the method of claim 21, further comprising storing, by the first and second content servers, the different respective measures of impressions and engagements in memory that is local to each respective content server (See KRISHNASWAMY: [0011], storing the target message in a cache in the mobile client; Christianson: [0010], impression data may be collected in order to quantify WOM and refine the marketing message to maximize its ability to generate WOM).

As per claims 29-30, 32 and 34, the claims recite a system comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers (See KRISHNASWAMY: [0013] and [0395], a computer program product includes a computer-readable medium, which itself includes instructions stored in memory units and executed by processors) to perform operations comprising steps as recited in the methods of claims 22-23, 25 and 27, respectively, and as rejected above under 35 U.S.C. § 103 as being unpatentable over KRISHNASWAMY in view of COHEN and further in view of Christianson above.
Therefore, claims 29-30, 32 and 34 are rejected along the same rationale that rejected claims 22-23, 25 and 27, respectively.

As per claims 36-37, 39 and 41, the claims recite one or more non-transitory computer storage media encoded with computer program instructions that when executed by one or more computers cause the one or more computers (See KRISHNASWAMY: [0013] and [0395], a computer program product includes a computer-readable medium, which itself includes instructions stored in memory units and executed by processors) to perform operations comprising steps as recited in the methods of claims 22-23, 25 and 27, respectively, and as rejected above under 35 U.S.C. § 103 as being unpatentable over KRISHNASWAMY in view of COHEN and further in view of Christianson above.
Therefore, claims 36-37, 39 and 41 are rejected along the same rationale that rejected claims 22-23, 25 and 27, respectively.

7.2. Claims 24, 31 and 38 are rejected under 35 U.S.C. § 103(a) as being unpatentable over KRISHNASWAMY in view of COHEN, as applied to claims 21, 28 and 35 above, and further in view of 
Higgins et al.: “METHOD AND APPARATUS FOR SOCIAL NETWORK MARKETING WITH ADVOCATE REFERRAL”, (U.S. Patent Application Publication US 20090222304 A1, filed 2008-03-03; and published 2009-09-03, hereafter “Higgins”).

As per claim 24, KRISHNASWAMY in view of COHEN does not explicitly teach the method of claim 21, wherein the first content server and the second content server compute the different respective measures of impressions and engagements from different indications of user engagements received respectively by the first content server and the second content server.
However Higgins teaches the method of claim 21, wherein the first content server and the second content server compute the different respective measures of impressions and engagements from different indications of user engagements received respectively by the first content server and the second content server (See Page 12, claim 15, calculating the gross commercial value of one or more marketing messages associated with advocacy by the advocate; estimating the gross commercial value of the one or more marketing messages without advocacy by the advocate; and determining said net value as the difference between the calculated gross commercial value with advocacy and the estimated gross commercial value without advocacy).
It would have been obvious to a person having ordinary skill in the art at the time of invention was made to combine Higgins’ teaching with KRISHNASWAMY in view of COHEN reference because Higgins is dedicated to online marketing system with personalized advocacy for branded consumables, COHEN is dedicated to selecting and delivering content into telephony applications of media playback systems and KRISHNASWAMY is dedicated to targeted-content-message processing and related transactions and delivering targeted advertising in a wireless communication environment, and the combined teaching would have enabled KRISHNASWAMY in view of COHEN to maximize the estimated contextual value of targeted-content-message.

As per claim 31, the claim recites a system comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers (See KRISHNASWAMY: [0013] and [0395], a computer program product includes a computer-readable medium, which itself includes instructions stored in memory units and executed by processors) to perform operations comprising steps as recited in the method of claim 24, and as rejected above under 35 U.S.C. § 103 as being unpatentable over KRISHNASWAMY in view of COHEN and further in view of Higgins above.
Therefore, claim 31 is rejected along the same rationale that rejected claim 24.

As per claim 38, the claim recites one or more non-transitory computer storage media encoded with computer program instructions that when executed by one or more computers cause the one or more computers (See KRISHNASWAMY: [0013] and [0395], a computer program product includes a computer-readable medium, which itself includes instructions stored in memory units and executed by processors) to perform operations comprising steps as recited in the method of claim 24, and as rejected above under 35 U.S.C. § 103 as being unpatentable over KRISHNASWAMY in view of COHEN and further in view of Higgins above.
Therefore, claim 38 is rejected along the same rationale that rejected claim 24.

7.3. Claims 26, 33 and 40 are rejected under 35 U.S.C. § 103(a) as being unpatentable over KRISHNASWAMY in view of COHEN, as applied to claims 21, 28 and 35 above, and further in view of 
Shimizu, Hiroyuki: “INFORMATION PROPAGATION ANALYZING SYSTEM, INFORMATION PROPAGATION ANALYZING APPARATUS, METHOD OF INFORMATION PROPAGATION ANALYSIS AND PROGRAM THEREFOR”, (U.S. Patent Application Publication US 20100241713 A1, filed 2007-07-20; and published 2010-09-23, hereafter “Shimizu”).

As per claim 26, KRISHNASWAMY in view of COHEN does not explicitly teach the method of claim 21, wherein the first content server computes the resonance value using a first engagement type, and the second content server computes the resonance value using a different second engagement type.
However, Shimizu teaches the method of claim 21, wherein the first content server computes the resonance value using a first engagement type, and the second content server computes the resonance value using a different second engagement type (See [0248] Of different types of information influence a piece of message information has with respect to another piece of message information that is in the same message chain structure, the explicit relation-based information influence calculation part 344 calculates the influence in information diffusion that occurs via other messages.).
It would have been obvious to a person having ordinary skill in the art at the time of invention was made to combine Shimizu’s teaching with KRISHNASWAMY in view of COHEN reference because Shimizu is dedicated to information diffusion analysis, COHEN is dedicated to selecting and delivering content into telephony applications of media playback systems and KRISHNASWAMY is dedicated to targeted-content-message processing and related transactions and delivering targeted advertising in a wireless communication environment, and the combined teaching would have enabled KRISHNASWAMY in view of COHEN to analyze the flow or the propagation of messages for improving efficacy of communication network.

As per claim 33, the claim recites a system comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers (See KRISHNASWAMY: [0013] and [0395], a computer program product includes a computer-readable medium, which itself includes instructions stored in memory units and executed by processors) to perform operations comprising steps as recited in the method of claim 26, and as rejected above under 35 U.S.C. § 103 as being unpatentable over KRISHNASWAMY in view of COHEN and further in view of Shimizu above.
Therefore, claim 33 is rejected along the same rationale that rejected claim 26.

As per claim 40, the claim recites one or more non-transitory computer storage media encoded with computer program instructions that when executed by one or more computers cause the one or more computers (See KRISHNASWAMY: [0013] and [0395], a computer program product includes a computer-readable medium, which itself includes instructions stored in memory units and executed by processors) to perform operations comprising steps as recited in the method of claim 26, and as rejected above under 35 U.S.C. § 103 as being unpatentable over KRISHNASWAMY in view of COHEN and further in view of Shimizu above.
Therefore, claim 40 is rejected along the same rationale that rejected claim 26.
 Related Prior Arts
8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 
Conclusion
9.1. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.2. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
9.3. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
10. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU  /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
September 4, 2022